FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                   January 15, 2008
                            FOR THE TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                      Clerk of Court

    LEO COLUMBUS BRAY,

                Plaintiff-Appellant,

    v.                                                    No. 06-6361
                                                   (D.C. No. CIV-03-1562-T)
    STATE OF OKLAHOMA ex rel.                            (W.D. Okla.)
    OKLAHOMA DEPARTMENT OF
    PUBLIC SAFETY; BOB A. RICKS;
    GARY ADAMS; JERRY CASON;
    GEORGE GREEN; G.D.
    THORNBERRY; MIKE THOMPSON;
    DOUG GRIFFITH; BOB GRIFFITH;
    KEVIN WARD,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before HOLMES, HOLLOWAY, and SEYMOUR, Circuit Judges.



         Plaintiff Leo Columbus Bray appeals from the district court’s grant of

summary judgment to defendants on his claims of racial discrimination and


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
retaliation arising from his demotion during his employment with the Oklahoma

Highway Patrol. He also appeals from the district court’s denial of his motion for

reconsideration and request for leave to file amended motion for reconsideration

with request for evidentiary hearing. Although he was represented by counsel in

the district court, he appears pro se on appeal. We have jurisdiction under 28

U.S.C. § 1291 and affirm.

      The parties are familiar with the facts. Mr. Bray, an African-American,

was first promoted at work, and then was demoted and eventually terminated from

employment. 1 The district court thoroughly reviewed the evidence and the

governing law, concluding that Mr. Bray failed to present evidence tending to

show that his demotion was based on racial discrimination or retaliation and

granting summary judgment to defendants.

      We review a grant of summary judgment de novo, using the same legal

standard the district court applied. Young v. Dillon Co., 468 F.3d 1243, 1249

(10th Cir. 2006). Summary judgment is proper “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).



1
      Mr. Bray’s claim arising from his termination was dismissed for failure to
exhaust administrative remedies in an order filed on March 29, 2006. He does not
challenge that dismissal on appeal.

                                         -2-
We view the evidence and draw any inferences in a light most favorable to the

party opposing summary judgment, but that party must identify sufficient

evidence that would require submission of the case to a jury. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248-52 (1986). Accordingly, summary judgment is

appropriate against any party who “fails to make a showing sufficient to establish

the existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). We review the district court’s denial of Mr. Bray’s postjudgment

motions for abuse of discretion. See Price v. Philpot, 420 F.3d 1158, 1167 n.9

(10th Cir. 2005).

      We have carefully examined the parties’ briefs, the record, and the district

court’s orders in light of the governing law. We conclude that the district court

correctly decided this case, and we affirm for substantially the same reasons as

those thoroughly explained in the district court’s orders entered on November 7

and December 5, 2006.

      AFFIRMED.


                                                    Entered for the Court



                                                    Stephanie K. Seymour
                                                    Circuit Judge




                                         -3-